DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 10/31/2022 has been entered.  Claims 1, 5-13 have been amended.  Claims 2-4, 14, and 20 have been cancelled.  Claims  1, 5-13 are pending in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system of memory, processor, speaker, touchscreen display to perform receiving the microphone a portion of the audio signal associated with a time period a predetermined time, storing the portion of audio signal as data in a circular buffer, analyzing the data in the circular buffer to generate classified audio information, wherein the classified information is one of a section of the portion of the audio signal, a keywork, or combination of both, generating contextual information from the classified information, receiving the location of the system, receiving a search term, generating search results using the search term, the contextual information, and the location by performing a search over a network, and presenting the search results to a user of the system. 
Step 2A Prong One: the limitation “analyzing the data in the circular buffer to generate classified information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “analyzing” and “generate” in the context of this claim encompasses the user mentally and manually checks the data and provides one of keyword, a section of the portion of the audio signal, or combination of both. 
The limitation of “generating contextual information from the classified information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “generating” in the context of this claim encompasses the user mentally and manually identifies the contextual information e.g. beach/ocean environment from classified information e.g. the noise crashing wave.
The limitation of “generating acoustical contextual information from the classified information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “generating” in the context of this claim encompasses the user mentally and manually identifies the contextual information e.g. beach/ocean environment from classified information e.g. the noise crashing wave.
The limitation of “generating search result using the search term, the acoustical contextual information and the location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “generating” in the context of this claim encompasses the user mentally and manually identifies the search result having search term, the acoustical contextual information, and the location.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two: The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements “receiving” a portion of the audio signal, receiving the location, receiving a search term, these limitations amounts to data gathering (MPEP 2106.05(g)).  In particular the claim recites the additional elements “receiving” amounts to data  gathering and insignificant application which are considered to be insignificant extra solution activity (MPEP 2106.05(g)).   
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation “storing” the portion of the audio signal is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and Retrieving information in memory, Versata Dev.Group, Inc. The limitation “presenting” the search results to a user is by the courts as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h) limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection, Electric Power Group, LLC V. Alstom S.A. 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claims 5-9 recite limitations of generating non-acoustic contextual information based on the sensor data, storing the search results, the search results are presented on display, receiving sensor data, the search term is entered by the user on the display, and the search term is a keyword uttered by the user.
Step 2A Prong One: the limitation “generating non-acoustic contextual information based on the sensor data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “generating” in the context of this claim encompasses the user mentally and manually reads the sensor e.g. thermometer to provide the contextual information e.g. temperature number. 
Step 2A Prong Two: The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements “receiving” receiving sensor data, the search term these limitations amounts to data gathering (MPEP 2106.05(g)).  In particular the claim recites the additional elements “receiving” amounts to data  gathering and insignificant application which are considered to be insignificant extra solution activity (MPEP 2106.05(g)).   
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation storing the search results, the search results are presented on display is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and Retrieving information in memory, Versata Dev.Group, Inc. The limitation the search results are presented on display by the courts as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h) limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection, Electric Power Group, LLC V. Alstom S.A. 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Claims 10-13 recite sending a message to emergency personnel, and receiving a second microphone signal from a second microphone. 
Step 2A Prong Two: The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements receiving a second microphone signal from a second microphone, sending a message to emergency personnel, these limitations amounts to data gathering (MPEP 2106.05(g)).  In particular the claim recites the additional elements “receiving” and “sending” amounts to data  gathering and insignificant application which are considered to be insignificant extra solution activity (MPEP 2106.05(g)).   
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation receiving a second microphone signal from a second microphone, ending a message to emergency personnel is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and Retrieving information in memory, Versata Dev.Group, Inc. The limitation the search results are presented on display by the courts as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h) limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection, Electric Power Group, LLC V. Alstom S.A. 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claims 15-19 recite limitations of the microphones are in an earpiece wirelessly connected to the processor, the microphones are used to localize a voice embedded in the microphone signal and the second microphone signal, the microphones measure an ambient environment.
The claim recites additional elements of the microphones of earpiece to localize a voice embedded in the microphone signal, to measure an ambient environment.  The microphone in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic microphone component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253), further in view of Sanders et al. (US 2021/0082404), and further in view of Flower et al. (US 2009/0077180), and further in view of Wolff (US 5,946,050).
With respect to claim 1, Lloyd discloses a system, comprising: 
a display (para.[0027]: mobile device with display area); 
a microphone configured to sample an external sound and generate an audio  signal (para.[0027]: mobile device with display area, para.[0039]: recording user utters); 
a speaker (para.[0047]: speaker phone); 
a memory configured to store instructions; a processor, wherein the processor is operatively connected to the memory, wherein the processor is operatively connected with the speaker, wherein the processor is operatively connected with the microphone, wherein the processor is operatively connected with the display, wherein the processor is configured to execute the instruction to perform operations (para.[0088]), the operations comprising: 
receiving a portion of the audio signal associated with a time period of the audio signal
(para.[0039]: recording user utters two seconds of audio before and/or after the user utters the search query); 
storing the portion of the audio signal as data in a buffer (para.[0088]: memory or storage device to store data); 
analyzing the data in the buffer to generate classified information (para.[0069]: a voice activity detector can be used to determine the user audio signal and the environmental audio signal in the received audio signal), wherein the classified information is at least one of a section of the portion of the audio signal, a key word, or a combination of both (para.[0069]: voice search query includes audio signal and environmental audio signal (≈ classified information), and the voice search query includes context information); 
generating acoustical contextual information from the classified audio information (para.[0029]: contextual information related to the audio signal, para.[0047]-[0048]: contextual information such as time information, date information, data referencing a speed, or an amount of motions measured by the particular device, device state, user identifier, location at which the voice search query was submitted); 
receiving the location of the system
(para.[0048]: GPS device to determine a location and send the location with the voice search query); 
receiving a search term 
(para.[0023]: query term of words, string of characters); and 
generating search results using the search term, the contextual information and the location by performing a search over a network 
(para.[0024], [0049], [0081]: search engine uses query terms to provide search result, the context information received with the voice search query, search engine uses context information to filter or rank search results); and Application No. 16/563,537 Response to Office Action dated 17 Feb. 2022 Page 3 of 8 
presenting the search results to a user of the system (para.[0027]: display search result in the display area).  
Lloyd does not disclose generating acoustical contextual information from the classified audio information.
Sanders discloses generating acoustical contextual information from the classified audio information (para.[0074]-[0076]: using background audio for information such as author, name).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Sanders and Lloyd before him/her to incorporate the acoustical contextual information in Sanders to the contextual information in Lloyd. One of ordinary skill in the art would be motivated to make the aforementioned combination to obtain variety kinds of contextual information.
Lloyd discloses the mobile device with the liquid crystal display.  However, Lloyd does not disclose a touch sensitive display.
Flowers discloses a touch sensitive display (para.[0247]) .
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Flowers and Lloyd before him/her to incorporate the touch screen  of the input device into the display device in Lloyd’s teaching to provide user a flexibility to provide query input to the input device. One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Lloyd does not disclose the audio signal as data in a circular buffer.
Wolff discloses storing the audio signal as data in a circular buffer (para.[0033]).
  It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Wolff and Lloyd before him/her to incorporate the teaching of storing audio data into the circular buffer which allowing the monitoring of only a limited number of keywords in a broadcast audio signal therefore requiring a relative low amount of processing speed and power in order to detect the limited set of keyword, and the circular buffer continuously records the broadcast audio signal during operation (col.2 lines 1-6). One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.

Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the search results are presented on the display (fig.1 block 158, para.[0027]: mobile device display search results in a display area).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the search term is entered by the user on the display (para.[0002], [0085]: query terms of a search query by typing on keyboard).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the search term is a keyword uttered by the user (para.[0023]: voice query, and query terms of words, characters).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the network is via a wireless communication with a server (fig. 1, para.[0022]: wireless cellular network 110 and search engine 106).  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253), further in view of Sanders et al. (US 2021/0082404),  further in view of Flower et al. (US 2009/0077180), and further in view of Maghoul (US 2009/0327263).
Claim 5 is rejected for the reasons set forth hereinabove for claim 1.  However, Lloyd does not disclose limitation of claim 5.
Maghoul discloses the operations further comprise: storing the search results on a remote storage device (para.[0034]: saving search results remotely).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Maghoul and Lloyd before him/her to incorporate the option of saving the search results remotely with the search engine to allow user to increase the storage limit available for continuously generated search results  (para.[0034]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.

Claims 6, 10, 13, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253), further in view of Sanders et al. (US 2021/0082404), further in view of Flower et al. (US 2009/0077180), and further in view of Wolff (US 5,946,050), and further in view of Abbott et al. (US 2002/0087525).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the operations further comprise: receiving sensor data (para.[0002]: voice query). However, Lloyd does not disclose generating non-acoustic contextual information based on the sensor data.  
Abbott discloses generating non-acoustic contextual information based on the sensor data (para.[0020], [0028]: heart rate sensor, shiver response sensor, skin galvanometry sensor, eyelid blink sensor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Abbott and Lloyd before him/her to incorporate variety of sensors to detect current physiological state of the user and to use them as context information for generating search criteria (abstract, and para.[0028]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 10 is rejected for the reasons set forth hereinabove for claim 6.  However, Lloyd does not disclose the sensor data includes biometric data.
Abbott teaches the sensor data includes biometric data(para.[0020], [0028]: heart rate sensor, shiver response sensor, skin galvanometry sensor, eyelid blink sensor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Abbott and Lloyd before him/her to incorporate variety of sensors to detect current physiological state of the user and to use them as context information for generating search criteria (abstract, and para.[0028]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 13 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Lloyd teaches the operations further comprise: receiving a second microphone signal from a second microphone (fig. 1 and para.[0023]: microphone of mobile device receives and sends signal to  ASR engine 108) .  
Claim 15 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Lloyd teaches the second microphone is in an earpiece wirelessly connected to the processor (fig. 1, para.[0022]: wireless cellular network 110 and search engine 106, para.[0048]: Bluetooth headset).
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Lloyd teaches the second microphone and the microphone are used to localize a voice embedded in the microphone signal and the second microphone signal (fig. 1 and para.[0023]: microphone of mobile device receives and sends signal to  ASR engine 108).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Lloyd teaches the second microphone measures an ambient environment ambient environment ambient environment (para.[0003]: ambient noises). 
Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Lloyd teaches the microphone is also within the earpiece (para.[0048]: Bluetooth headset).   
Claim 19 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Lloyd teaches the microphone measures the ambient environment (para.[0003]: ambient noises or sounds as environment audio).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253), further in view of Sanders et al. (US 2021/0082404),  further in view of Flower et al. (US 2009/0077180), and further in view of Wolff (US 5,946,050), and further in view of Abbott et al. (US 2002/0087525), and further in view of Abu-Hakima et al. (US 2010/0199188).
Claim 12 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Lloyd teaches the search term is a keyword uttered by the user (para.[0002]: voice query).  However, Lloyd does not disclose the operations further comprise: sending a message to emergency personnel.  
Abu-Hakima discloses the operations further comprise: sending a message to emergency personnel (para.[0047]: send message to all emergency service personal).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Abu-Hakima and Lloyd before him/her to incorporate sending a message to emergency personnel which help to direct them through the emergency (para.[0008]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.

Response to Argument
Claim 1 has been amended to overcome 112 first paragraph rejection and second paragraph rejection. Therefore, the rejections have been removed.
Applicant argues regarding the abstract idea of the claims.  The examiner refers applicant to the detail of the two-prong analyzing in the above section.
Applicant argues Lloyd does not disclose the acoustical contextual information from the classified information. The examiner respective refers applicant to the rejection supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12/01/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162